Citation Nr: 1442605	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  07-27 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel






REMAND

The Veteran served on active duty from March 1984 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

By an October 2012 decision, the Board denied service connection for a left knee disability, to include as secondary to a service-connected disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the Court vacated the Board's October 2012 decision and remanded the matter to the Board for further development.

In the January 2014 memorandum decision, the Court concluded that the Board erred in relying on a January 2011 VA examination report because it was unclear whether the examiner had considered a theory of aggravation.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, another examination is necessary that adequately addresses whether the Veteran's left knee disability has been aggravated by his service-connected left ankle disability.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination of his left knee.  The claims file, including this remand, and any relevant records contained in the Virtual VA and VBMS systems, must be made available for review of the Veteran's pertinent medical history.  The examiner must also consider any newly submitted evidence, including the private treatment records submitted by the Veteran in July 2014. 

For each current left knee disability identified (i.e. moderate osteoarthritis diagnosed in July 2005), the opinion provider should answer each of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current left knee disability had its onset during service, manifested itself in the year immediately following service (in the case of any diagnosed arthritis), or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current left knee disability was caused (in whole or in part) by the Veteran's service-connected left ankle disability?

(c)  Is it at least as likely as not (50 percent probability or more) that the current left knee disability has been aggravated (made chronically worse) by the Veteran's service-connected left ankle disability?

In formulating the above opinions, the opinion provider must acknowledge and comment on any left knee disability diagnosed, any instances of treatment for left knee problems in the Veteran's service treatment records, the Veteran's contention that his left knee disability is related to his service-connected left ankle disability, and his reports of a continuity of symptomatology in the years since service.  The medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms should be set forth in detail.  

If the opinion provider determines that he or she cannot provide an opinion without resorting to speculation, the opinion provider should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. The AOJ should review the opinion/examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

3. If the benefit sought remains denied, the AOJ should issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

